I concur, with this comment:
This is a case in which the foreign statute invoked was (1) a death statute, and (2) not pleaded. Certainly, as said by Mr. Justice NEIL, in Whitlow v. Nashville, C.  St. L.R. Co.,114 Tenn. 344, at page 348, 84 S.W. 618, 68 L.R.A., 503, "The courts of this state have the power to enforce, and constantly do enforce, rights of action granted under foreign statutes. . . . But in such cases, where the right of action is one unknown to the common law, the foreign statute must be pleaded, and the remedy prescribed by it must be pursued." Citing cases. Unlesspleaded, the rule of proof by presumption of similarity could not be applied.
In Hubble v. Morristown  Improvement Co., 95 Tenn. 585, 591, 32 S.W. 965, 966, where a foreign usury statute was invoked, the Court said.
"That law must be proved, since there is no presumption that the statutes of other states respecting penalties and forfeitures are similar to our own. The principle settled in Bagwell v.McTighe, 85 Tenn., [616], 618, *Page 365
4 S.W. 46, that in the absence of proof to the contrary this court will presume that the statutes of a sister state are the same as those of this state, has no application to statutes prescribing penalties or forfeitures."
This exception was again noted in Commission Co. v.Carroll, 104 Tenn. 489, 58 S.W. 314.
For the reasons well stated in the opinion of the Chief Justice, I agree that another exception should be declared, and that rule of presumption of similarity of foreign statutes to our own should not be extended, as it has not heretofore been, to statutes providing an action for wrongful death. *Page 366